Meat imports from third countries (debate)
The next item is the Commission statement on meat imports from third countries.
Madam President, I apologise because this issue is of great interest and has many facets and I shall be a little long-winded in my statement for the benefit of the honourable Members of Parliament.
The Commission has in place a robust set of EU animal and public health requirements for meat coming from third countries.
For a number of years, the EU has maintained a very effective import policy which takes into account scientific developments and the current disease situation in third countries. In particular, it pays close attention to foot-and-mouth disease in exporting third countries because, as you know, the EU is free of this disease, which has the potential to cause serious economic harm. Very detailed standards and requirements have been established at the level of the World Organisation for Animal Health to prevent the spread of FMD.
The WTO agreement on sanitary and phytosanitary measures acknowledges that, while countries may use different standards and different methods of inspecting products, this does not necessarily increase the animal and public health risks. The EU cannot impose an exact replica of our internal legislative measures on third countries, just as third countries, to which we export, cannot impose their own national rules on us. We can only require that their measures have an equivalent effect to ours.
Let me take traceability as an example. In the EU, we have very stringent rules on the individual identification and traceability of cattle. In case of a disease outbreak, our rules facilitate the tracing of potentially infected animals to limit the spread of the disease. In addition, our rules allow us to trace and follow food or feed through all stages of production and distribution from farm to table. On the other hand, traceability rules applying to third countries exporting to the EU are aimed solely at ensuring that imported meat does not pose unacceptable risks for the EU. Thus, the scope of these rules is much more limited than the rules in force in the EU.
I would also like to stress the fact that the measures on traceability of cattle in the EU were adopted largely in response to the BSE crisis which, as you recall, caused a dramatic drop in consumer confidence and major disruption of the internal market in relation to the trade in beef.
Let me now take this opportunity to explain in more detail the extremely effective cascade of risk-mitigating measures that we have in place for beef imports and which ensure the highest possible level of protection for EU public and animal health, whilst taking account of OIE standards and remaining fully in line with the principles of the SPS Agreement. These measures can be grouped into five main levels of protection. They are so comprehensive that only 12 third countries outside Europe are able to meet all these requirements, and consequently, we only import beef from these few countries.
First, imports of beef are only permitted from third countries or from certain parts of these countries that have been specifically authorised following a Commission inspection to verify the competence of their veterinary authorities and the animal health situation in general. Second, the territory of origin of bovine animals must be recognised as free of FMD by the OIE and the European Union. Third, beef-exporting countries must have an approved monitoring plan for specific residues from veterinary medical products, growth promoters and performance enhancers which are restricted or banned in food-producing animals in the EU. Fourth, all imports of fresh meat must come from an approved slaughterhouse that has been authorised and listed for that specific purpose. Fifth, we have specific conditions concerning meat production and storage.
We have an additional layer of protection by only allowing bone in meat to come from Australia, Canada, Chile, New Zealand and the United States. For the seven other authorised countries, only deboned and matured beef without offal can be exported to the European Union. This treatment ensures the inactivation of the FMD virus, should it still be present despite all the previous measures I have described, thus providing an additional safeguard. Consignments of meat destined for the EU market must be certified by an official veterinarian who guarantees that all of the above conditions are fully met.
When the meat consignment arrives in the EU, controls are carried out by the official veterinary services of the Member States at our border inspection points. All imported meat must undergo mandatory veterinary checks at EU borders. The border inspection posts are obliged to carry out documentary, identity and physical checks. Imported meat is subject to 100% documentary and identity checks at border inspection posts. In addition, a physical veterinary check is carried out on a minimum of 20% of all consignments of imported meat. Furthermore, we have an additional level of protection through our ban on feeding swill or catering waste to animals throughout the EU. This measure ensures that susceptible species in the EU are not exposed to the FMD virus should it enter the EU despite all the previous measures I have described.
All the measures I have described are fully harmonised. In 2006, the European Food Safety Authority recognised that these measures are very effective at reducing the risk of FMD entering the EU. In its opinion, EFSA stated, 'The EU thus has a sophisticated import control system in place. These efforts appear to be very effective with regard to legal trade in meat and meat products'.
This brings me to my next point. Since the harmonisation of the veterinary import conditions in the 1970s, we have never had an outbreak in the EU of FMD through the legal import of meat. I am sure I do not need to remind you that the FMD outbreak in the UK in 2001 was caused by the illegal introduction of meat - most probably from Asia - and the illegal use of swill feeding. I therefore believe that we should focus our efforts on where the real risks are, and target illegal introductions or personal imports rather than trying to excessively regulate legal imports. In this regard, I hope you have all seen the posters in EU airports and at other points of entry into the EU explaining to travellers the rules concerning the introduction of products of animal origin.
I am aware that some of you have expressed concern as regards our imports of beef from Brazil. I would like to remind you that additional requirements were established for imports of Brazilian beef in January last year. These include, in addition to all the requirements I have already outlined, that the farms of origin are audited and approved by the Brazilian authorities. The Brazilian authorities now also require that bovine animals whose meat is destined for the EU market are individually identified and registered in a database. These animals represent less than 1.5% of the total Brazilian bovine population, amounting to about 2.9 million animals in approved holdings. As a consequence, the Brazilian authorities reassessed holdings wishing to produce beef meat for export to the EU. From a total number of more than 10 000 holdings eligible for export in November 2007, only 1 708 farms are currently approved. As a consequence, EU imports of Brazilian beef have dropped dramatically. In early 2009, some deficiencies were identified during a Commission inspection, and the Brazilian authorities demonstrated full cooperation to address these deficiencies. In any case, the overall findings did not justify any further restriction on imports of beef from Brazil. As things stand, imposing further restrictions on imports of beef from Brazil could be interpreted as protectionism by some, and could lead to a challenge to our measures at the WTO.
We also need to bear in mind that the EU will have to face, from time to time, animal-health or food-safety problems, and we insist that third countries react in a proportionate manner to these problems. We should lead by example therefore, playing by the rules governing international trade.
I would like to conclude by assuring Parliament that the Commission will continue to target illegal introductions which present the greatest risk to our high standards. The Commission will also maintain its current proportional approach towards imports of beef from third countries, including Brazil. These will ensure we maintain our high level of public and animal health in the EU and that the EU retains its respectability at international level.
Madam President, the European Union imposes on Community producers the highest standards in the world in terms of food security, health, animal welfare and the environment. European stockbreeders are obliged to meet these standards as a prerequisite for receiving European Union support. For the vast majority, this support does not offset the increased burden, and farms are being abandoned at an alarming rate. This process will continue unless adequate measures are taken.
Let us, however, examine the issue more closely. The growing deficit in European production is naturally being covered by imports from third countries, mainly from Brazil. Given the pressure on Community stockbreeders, it would be totally dishonest to allow consignments of meat to enter the Community market if they failed to meet the minimum requirements agreed by the European Union with third countries.
I would also like to highlight the fact that these requirements are lower that those imposed on our own farmers, because it would seem that imposing exactly the same standards on third-country imports would go against World Trade Organisation (WTO) rules. Given that the WTO prevents us from imposing the same standards on imports as we do on European stockbreeders, however, the Commission must, at the very least, guarantee that all meat that crosses Community borders comes from farms that have undergone adequate inspections. It would make no sense to block imports from countries like Brazil, since there is a Community demand which must be met. Nonetheless, this does not justify closing our eyes and looking the other way in the face of any irregularities that the European Union's Food and Veterinary Office (FVO) might detect during its regular inspections.
I would like to know why the Commission is so keen to downplay these irregularities given that the FVO, on its last mission to Brazil, confirmed that some certification authorities do not meet the necessary inspection standards. The FVO also found huge flaws in the traceability system used by Brazil and detected problems with many consignments in transit to the European Union that did not have the necessary certificates.
In view of this information, how can it be guaranteed that the 1 500 Brazilian farms do fulfil the agreed requirements?
on behalf of the S&D Group. - Madam President, when it comes to the issue of meat imports, we in Europe must nail down the principles which form our policy on this, and have a strong but fair system of regulation.
Those principles must be based on consumer safety and trust, protection of the environment and - vitally - a fair playing field for producers of meat. Currently, the system is operating in a way that is blatantly unfair for both farmers and consumers. We are forcing our farmers to go through a range of time-consuming and costly practices, only to allow them to be undercut by meat products from outside the EU, with Brazil being a prime example. There is huge evidence from the FVO in relation to this.
This situation is simply unsustainable. Farm practices in Brazil are, in many cases, simply not up to the standard that is known and acceptable to European consumers. If we are not careful, the incentive to produce high-quality, safe meat will disappear because we are allowing inferior quality products to undermine prices and farmers' incomes. Also, naturally, owing to the way the food chain is integrated, once you have meat in the system it will disperse across a wide range of products and become untraceable. How is that fair to consumers in Europe?
Beef producers across Europe are getting it in the neck, and the situation cannot last for them or consumers. There is no faith that the new measures implemented recently are actually being taken stock of. There are many examples of claims of cattle being produced and put through farms that are approved, when they do not actually originate from those farms.
Commissioner, I am not advocating protectionism in any way, but it is time to act. We cannot stand idly by and let this practice continue. It is simply unfair. It is unfair for European consumers and it is unfair for producers in Europe, who are having to take on practices which, at the same time, are not being accepted, and are not practised, by producers in Brazil.
on behalf of the ALDE Group. - Madam President, I would like to thank the Commissioner for her statement, where she outlined that the range of protections and measures are there to ensure that third-country imports are meeting the highest standards possible. I want to look in particular at the FVO report from Brazil. Proper traceability systems and designated holdings in Brazil are at the heart of the measures that the EU has requested be put in place to prevent any threat or risk of contaminated meat products being imported into the EU from that country. They are fundamental in guaranteeing to EU consumers, farmers and taxpayers that there are no risks.
Let us not forget that foot-and-mouth disease is still a serious problem in Brazil. Yet the Commission's FVO report in February highlighted a catalogue of failures: 50% of the farms which were inspected which were designated for exports to the EU had problems. 25% of these with serious problems, with missing ear tags identified, cattle on farms which could not be identified - they had no idea where they came from. There was a lack of documentation; there were conflict-of-interest issues; EU inspectors found that one of the government supervisors just happened to be married to the person responsible for cattle identification - and it turned out that they actually own some of the cattle on that holding where the stock records were inaccurate.
My concern, Commissioner, is that the summary of that FVO report stated that all the controls were generally satisfactory. But I am sorry, the content does not support that conclusion whatsoever, and we must, as a group of nations, be on our guard. I do not need to remind the House of the impact a major disease outbreak can have on taxpayers, farmers and customers. In the last major disease outbreak in the UK which you referred to in your speech, foot and mouth erupted and we destroyed a million animals and it cost our taxpayers GBP 4 billion. That is the kind of risk we run if we do not get this right, so we must be vigilant.
I am not asking for restrictions to be put on Brazil; what I am asking from the Commissioner here tonight is an assurance that this matter is taken seriously and that the Commission makes sure that the failings identified in the report are corrected in the next report. We need to see a clean bill of health to reassure farmers, taxpayers and consumers that they are protected and that free and fair trade can resume between Brazil and the EU.
on behalf of the Verts/ALE Group. - Madam President, I would also like to thank the Commissioner for her very full statement - possibly one of the fullest and most substantive statements we have heard from a Commissioner lately.
This issue does merit it and, as one of the last veterans of the first battle of Brazilian beef, it is a pleasure to see so many familiar faces in the Chamber tonight. I hope that indicates that we are interested and serious regarding this issue. We support you in what you are saying about the import controls and about FMD. Frankly, that is not quite what this issue is about, and that is why I am so glad that those who wanted to broaden this issue out to imports from third countries have achieved that aim.
It is not just about Brazilian beef. It is about the wider principle that our consumers, our voters and our farmers demand that imports from those countries which would seek to bring their produce here meet our standards - and that means meet all our standards.
So it troubles me to hear you accept the fact that Brazil has lower standards of traceability than we do because it might not create such a disease risk coming into the territory of the European Union. Our consumers expect exactly the same standards in all things coming into the European Union. I accept your point if you are talking about strict disease control, but we are talking about equity and fairness. Our consumers demand - and our farmers demand and we, frankly, demand - that we have exactly the same standards of traceability across Brazil and across all third countries. For an FVO report to come back that said 50% of the inspections failed or had problems with them is just like throwing red meat to a pack of hungry wolves, as you perhaps see this evening. Can you assure us: when is the next FVO report, and will you actually take it seriously and ban whichever countries fail to meet our standards?
on behalf of the ECR Group. - Madam President, the first thing I want to make clear here tonight is that this is not about third-country imports. This is about Brazilian beef coming into Europe. That is what it is about.
I am saddened that I stand here tonight and we do not have a resolution. I do not know why, but I understand that some of the big groups in this Parliament were not prepared to stand up to the Brazilian Ambassador who lobbied last week in Brussels. That goes for the Socialist Group and I will let the Liberals answer for themselves, for I understand they did not stand up at the Conference of Presidents and allow us to have a resolution before us.
I want to make it very clear. The Brazilian Ambassador did not lobby me. Maybe he did not think I was worth coming to see; I do not know. Or maybe he thought I was too hard a nut to crack because - let me make it very clear here tonight - in the future, Commissioner, I have to say to you that you in the Commission are no longer going to tie the hands of the farmers of Europe behind their backs on meat standards which they meet every day of the week and then come here and lecture us about the WTO and everything else.
I have to say to you, Commissioner, that we are here for the next five years. I do not know how long you are going to be there, but you, if you are there, or whoever takes your place, are going to have to satisfy us in every way, shape, size and form as to how the meat that comes into Europe has got to be of the same standard as the meat we produce. We will not accept second best any more. You are not going to destroy us any more. I hope you pass that on to your officials because we cannot be expected to accept this on behalf of those who are our producers in Europe.
on behalf of the EFD Group. - Madam President, I, too, want to raise serious concerns about the safety and suitability of Brazilian beef exports. Unregulated meat is imported from thousands of miles away at the expense of native farmers. The meat brings with it the risk of contamination such as foot-and-mouth disease, as we have heard tonight.
The lack of strict regulation in Brazil means exporters also have an unfair competitive advantage over European farmers. The extent of hypocrisy on the matter of foreign beef exportations is made even more apparent in the context of climate change discussions. Whilst we are told we must commit to an ambitious climate change agenda, the EU turns a blind eye to the fact that the Brazilian beef export industry is responsible for 80% of deforestation in the Amazon rainforest.
Before a ban in 2007, 30 000 premises in Brazil exported beef to the EU. Today only 12% of those exports are authorised, but more and more premises are approved for EU exportation daily. Around 100 farms per month are given that right.
At the start of this issue, the Food and Veterinary Office reported significant problems in Brazil with the certification of farms and traceability of livestock. There are grave concerns about unidentified cattle in slaughterhouses. It is also widely held that many inspectors have strong connections with, or even own, the farms being granted authority to export beef.
European farmers must abide by rules put in place for the safety of the consumer. The fact that their foreign counterparts do not work under the same regulations gives overseas exporters an unfair competitive advantage. The UK beef industry faces real problems from producers outside the EU, who can mass export meat at much lower prices.
Some of the world's largest retailers, such as Carrefour and Wal-Mart, have already banned Brazilian beef on the grounds of the deforestation the industry is responsible for. Each year, an area in the Amazon the size of Belgium is cleared for the lucrative beef export industry. It is estimated that cattle rearing is responsible for 80% of illegal deforestation.
It amazes me how there is one set of rules for British and European farmers and another for farmers in Brazil. Which agricultural industry does the EU and the Commission actually support?
(The speaker agreed to take a blue-card question under Rule 149(8))
Madam President, I would welcome much of what Mr Bufton was saying, but I would take issue and question him on one of his phrases there. He said that unregulated meat was imported into the EU. You said that, Mr Bufton, quite early in your presentation. Given the 15-minute presentation we heard from the Commissioner earlier on, would you accept that that is just clearly not the case; that your sort of hyperbole undermines the case in the serious discussion we are having here tonight about a very technical piece of legislation and regulation; and that you are not actually helping the case, you are hindering it?
Madam President, I will answer that. Certainly if we look at what is happening with meat coming into the country from Brazil and countries like that, where we know there are problems with it, that is unregulated, of course. It is quite simple. The whole issue is there: it is quite clear. So I know the point you are making is a very important point, but I am telling you now that there is unregulated meat coming in from these countries.
Why on earth have we got this situation now, within the European Union? We have got meat coming across - we have heard tonight about how this meat is not being inspected in these places, in slaughterhouses and so forth, and I mentioned earlier on about the fact that we had the Food and Veterinary Office reporting these issues. That is clearly the case. We are on the same side with this one.
Madam President, I thank the Commissioner for her lengthy and full statement. Like many here in this Chamber tonight, Commissioner, I have been a little bit mystified by your acceptance that there is nothing that we can do in relation to the import of meat from Third World countries.
Just earlier in your statement, you said that just as third countries cannot impose standards in the EU, so the EU cannot impose standards on other countries. Now, for many of our farmers, that would seem an unfair position to have, and I would respectfully suggest tonight that, yes, we can impose standards until we are sure. And, until we get food and veterinary reports that actually tell us that there is compliance with the regulations that we have looked at, then we should not import beef from those countries.
Many of our farmers are suffering under the huge strain of production and feel the unfairness, and I think that you can hear in this Chamber tonight the anger that many feel in relation to this particular issue.
Madam President, as one of the co-authors of this question, can I just support Jim Nicholson's plea, regretting that the Socialists, in particular, who are now crying crocodile tears about this issue for populist reasons, refused to support a resolution on this important issue. Sometimes late at night we get cross, but sometimes it is justified.
Commissioner, thank you for your very long and detailed presentation, which I appreciate very much, but can I just say that you missed the elephant in the room. I will be blunt. You were forced to act only because of pressure from, and action by, the Irish Farmers' Association, which was reported in the Irish Farmers' Journal and followed up by this House. Political pressure brought you to your senses.
I listened in detail to your speech, took notes and will read it again. However, I really would like you to accept that you were forced to act. Can I draw your attention to your own figures: it is quite staggering that in 2007, there were 10 000 farms eligible to export while currently, only 1 700 are approved to export. Does that tell us that the others should not have been exporting at all? There are serious questions which we raise and rightly raise in this House about this importation.
I have a little time left, so let me stretch this with two points. I do not have faith in the current Commission to deal adequately and responsibly with this issue. However, I am putting the next College of Commissioners - both President and members - on notice that I and others in this House will pursue this to the very end, because we have got to persuade and cajole our producers to meet high standards. They will revolt in time if they see that those standards are debased by imports from third countries.
You may not realise the anger that is on the ground, but let me tell you it is there. We will also face this issue over cereal imports, with tighter pesticide regulations in Europe, and we will face it on animal welfare regulations when we ban caged-egg production in a few years' time and imports of powdered egg from small cages.
Rest assured, Commissioner, that it may be late but we are wide awake, and the next Commission had better beware.
(FR) Madam President, Commissioner, what makes European beef different from imported beef? It is not necessarily the taste, nor is it just the price; it is, above all, the health standards that exist within the European Union and that do not necessarily exist in the third countries exporting their meat.
For example, as far as the production of Brazilian beef is concerned, particular mention was made of veterinary- and health-related shortcomings in a report by the Irish Farmers Association submitted to Brussels in 2007. Tests carried out by the Belgian Scientific Institute of Public Health have also revealed that the bacteriological quality of Argentinian beef was not as good as that of local meat, for instance, when the beef arrives on our plates. It is hardly surprising if we consider that it takes around two months for Argentinian beef to arrive in Europe. Consumption cycles are much shorter in Belgium, for example, as produce is usually consumed in the month of slaughter.
That is why the health standards imposed by the European Union must not only be respected by European countries; it is equally important that third countries exporting meat to Europe respect the same standards. If this is not the case, it shows that the European Commission, who considers banning premature and unjustified, has failed in its responsibility to defend consumer interests and is penalising European producers.
Finally, the countries that have banned the import of Brazilian beef, such as the United States, Chile and Japan, are showing Europe the road to take, since for us, quality is an essential requirement. Let us therefore act accordingly so as to protect our producers, who are the guarantors of this quality.
Madam President, the Commissioner said we cannot impose the same standards, but we must ensure they have an equivalent effect. She spoke of EU traceability from farm to table, but she also told us that in third countries, the scope of traceability is much more limited. If the scope is much more limited - and those are the Commissioner's words - then how can it have an equivalent effect?
But my issue is the recent FVO report on beef imports from Brazil. My problem is that both the Commission and the FVO consistently play down the impact of their findings and they minimise any adverse information. Yes, additional requirements were authorised; but as my colleague Mrs McGuinness said, that was only after sustained pressure from the Committee on Agriculture and the Irish Farmers' Organisation.
I was a maths teacher for most of my life, and if I gave my students 12 problems to solve - like the 12 visits that the Commissioner had to establishments in Brazil - and they only solved six of them correctly, I would not stamp 'satisfactory' on their exam paper. If three had minor and three had major problems, I would not consider that a good outcome, particularly if I had spent years working with them to improve their grades.
EU farmers want fair trade as well as free trade, and EU consumers deserve certainty. The EU Commission and the FVO have a responsibility to ensure both. I certainly would not give them an 'A' grade for their work.
Madam President, I was happy to hear that the Commissioner is determined to maintain food standards in the EU, but there are two issues that I want to pull her up on.
Firstly, Commissioner, you talked about posters in airports. I have got to tell you that I have never seen any warnings or any checks carried out in airports in the EU on imported food products. I suggest you reinvestigate that, because it is not happening to the extent that you think it is.
Secondly, I am not convinced about your argument regarding Brazilian beef. I went there myself, saw matters on the ground and support previous speakers in this regard.
Farmers in the EU conform to the world's highest standards, and rightly so. However, these imply a level of cost which we cannot pass on to our consumers. It is therefore grossly unfair to expose European producers and consumers to a product which simply does not conform to the same standards as we are expected to achieve.
Past experience has shown us that you cannot leave it to commercial interests to resolve this problem. You have to have a sound EU food policy. That is not protectionism - it is a common agricultural policy doing precisely what it was intended to do, which is to supply an assured quantity and quality of food. The two points I have made show it to be falling very short.
(DE) Madam President, Commissioner, I am grateful to Mrs Herranz García for bringing up this topic today in Parliament. This is a discussion which is fundamental to food policy. I am not interested in shaming Brazil or other countries. The basic question is this: Do we need these strict regulations for European agricultural production in the interests of consumer safety? If the answer is 'yes', then this means that consumer protection is regarded as a coherent whole. If the regulations are needed, then the same rules must apply to imports as to our own farmers. The Commission must not allow imports from countries which do not fulfil these requirements. Cattle farmers in Europe must not be punished because one cow in their herd has an ear tag missing, when imports are allowed from cattle herds which do not have a single ear tag. This is not acceptable. If traceability is so important for consumer protection, then it must also apply to imports. If we cannot ensure that this is the case, then it is unfair to our farmers to demand it of them.
I have the impression that those people in the Commission who are responsible for imports are applying double standards. As already discussed, I am not interested in partitioning off Europe. I would like to see fair competition for our farmers in Europe so that we can continue to guarantee the food supply of half-a-billion people in future. I can assure you of one thing, Commissioner, and you can pass this on to your successor, Parliament will continue to touch on this sore point. We will not give up until equal competitive conditions have been established. We have good arguments that we can bring up repeatedly to ensure that food security is guaranteed in Europe in future.
(ES) Madam President, Commissioner, fellow Members, the European Commission must continue to monitor compliance of third-party imports with European standards, since such monitoring benefits us all. It benefits our farmers and stockbreeders, who have worked hard to comply with European standards, it benefits our consumers, who are demanding increasing amounts of high-quality farming products and livestock that comply with rules on plant protection, animal welfare and traceability, and it benefits third countries wishing to export their products to the European Union.
Lastly, I would like to recall that this problem is not restricted to a single sector or a single country. The issue of the competitiveness of European agriculture is a complex one that requires in-depth debate.
Madam President, my region of south-west England is blessed with a particular blend of climate and landscape which produces good grazing and excellent beef. British farmers are amongst the most efficient in the world and they work, after bitter experience, to the highest standards of animal welfare and traceability. All these factors, coupled with a growing world population and increased efforts to ensure food security, should mean that they are a happy lot.
Nothing could be further from the truth. They find themselves under attack on many fronts. Only this week we see that this Parliament will be entertaining the vegetarian lobby, claiming that meat eaters and, by association, farmers, are climate criminals. Yet they see the EU failing to be rigorous in dealing with countries where they are clearing rain forests to raise cattle. How can the consumer see any logic?
Beef farmers are not asking for special privileges - just a level playing field. It is absolutely vital that we support them, not by protectionism, but by making sure that all exports to the EU match their high standards. I urge you, Commissioner, to sharpen up your act, stiffen your backbone, reread your FVO report and deliver.
(IT) Madam President, Commissioner, ladies and gentlemen, I believe that the topic we are discussing this evening is only a small part of a much bigger problem. The topic of fairness between the treatment of imports and the conditions imposed on our producers does not concern only meat and meat imports but also affects many other production sectors.
As you are well aware, Europe is a net importer of meat. In our continent, Europe, we produce only 60% of our requirements. This means that we are forced to import. Yet we wish to guarantee consumption conditions and the health of our consumers. We hope this is the last time we have to hear what we heard today, in other words, that it is not possible to impose similar conditions on imports, because this is certainly not the direction in which we should be moving.
Although we have product traceability conditions which help to raise standards internally for our consumers, I believe it is important to maintain these standards both for our producers internally and for imports from abroad.
(NL) Commissioner, as the last speaker on the official speakers' list, I will try to sum up this debate. I think that one way in which I can do that is by using the Dutch proverb: 'All monks of the same order should have to wear the same habit'. My apologies to whomever has to come up with an interpretation of that at this late an hour but, although we in the Netherlands have hardly any monks left these days, we still use that proverb when we want to say that you have to apply the same standards in equivalent situations. Therefore, any requirements which you impose on EU producers should also apply to third country producers who wish to enter our market. Otherwise, you will simply be making it impossible for our farmers to compete.
That applies to the identification and registration of cattle and to animal disease prevention measures in Brazil. However, it should equally apply to chlorinated chicken imported from the United States and to bovine growth hormones in milk. And to cloned animals, and so the list goes on, Commissioner. Listening to my fellow members, I get the impression that that is exactly what Parliament is going to judge the new Commission on - whether or not they apply the same standards in equivalent situations. And they are not going to judge them on it, as we are doing now, five years down the line, but well in advance of the new Commission taking office.
Commissioner, you also spoke about foot-and-mouth. I agree with you that we have indeed taken some steps forward. For example, vaccination has been given greater prominence in the combating of the disease. Thank God, because, in my country alone, 285 animals have had to be destroyed, as a result of 26 cases of foot-and-mouth. However, Commissioner, the next Commission will also be judged on whether we have been able to market products derived from these vaccinated animals within the European Union.
(DE) Madam President, ladies and gentlemen, Parliament's agricultural experts have made a quite simple demand. They are asking for no more and no less than the same conditions for production at home, that is within the European Union, as for imports.
I listened with interest as Mrs Vassiliou spent more than ten minutes explaining to us that essentially, this is not possible. She could have answered more concisely. She could simply have said: 'Yes, Parliament is right and I will put that in place and take it into account in future'. What my group and now Parliament are asking for has nothing to do with trade restrictions. On the contrary, it is a crucial requirement for fair world trade and for the mutual exchange of goods. We want fair rules in the market economy within the EU and abroad, no more and no less. We will be calling for this now and in future from the Commission. You can be sure of that.
Madam President, the debate prior to this was about hunger. These two debates are linked. The Commissioner is right to do what she can to ensure consumer protection in Europe, and colleagues in this Chamber are right to hold her to account and to hold the highest standards.
But beef is a cash crop. It is produced as cheaply as countries can produce it. Tragically, to produce one kilogram of beef takes 100 times more water than to produce one kilogram of soya.
If we are concerned about consumer protection worldwide, we will do two things. First, we will help third countries more to develop the kinds of systems of traceability that they need, and second, we will follow the advice of my colleague Chris Davies in the last debate in encouraging all of our citizens to stop eating meat.
(DE) Madam President, our citizens have high expectations regarding the safety and quality of their food. This concerns not only animal health and food safety, but also environmental standards, production and animal welfare. The traceability and accompanying transparency of foodstuffs from the producer to the consumer is only guaranteed in Europe. It is in all our interests to ensure that our consumers are protected, that European agricultural products are competitive and, therefore, that the agricultural industry itself is competitive. For this reason, I feel that it is essential and that it is one of our responsibilities as Members of the European Parliament to speed up this debate and to ensure that the related political framework is in place.
(RO) Madam President, Commissioner, as you are very well aware, Romania is not entitled to sell pork and pork products on the European market, in return for which we have been given the right, from next year, to import pork from other Member States and export it afterwards in processed form.
In addition, we will also have to implement, within a maximum of one year, clear, stringent and costly slaughter rules. I am convinced that Romanian pig farmers would be extremely happy if these rules were replaced by a system of superficial and selective controls or by a few posters stuck up at airports. I am obviously joking, but the rules, if rules are to be applied, must be the same and mandatory for everyone.
(FR) Madam President, Commissioner, thank you for your statement, which I believe reflects the remarkable work you have done during your mandate. Europe has chosen a food model to protect its population. Our fellow citizens are ready to pay EUR 100 per year per capita if we guarantee the quality of their food.
The other day in committee, we learnt of the Food and Veterinary Office's report. I must tell you that, as a new MEP, I was deeply concerned to see the discomfort of your staff, who obviously could not answer or did not want to answer our questions.
Commissioner, should we be ashamed of having strict rules to protect our consumers? Should we be ashamed of imposing these rules on those who want to feed our consumers? Are we ashamed when, in order to sell aircraft or cars, these same countries force us to establish this or that factory or impose this or that condition on us?
Our market access conditions are important conditions because they affect food and they affect the health of our residents. We have nothing to be ashamed of.
(PL) Madam President, we want to export, but we also have to import. Trade accelerates development, it brings benefits to the parties to the exchange, but certain necessary requirements are imposed here, related to quality and meeting suitable standards - this is obvious, and I am sure we are agreed on this. Europe has a variety of forms of inspection and audit in order to protect its market from an influx of food which does not meet European standards, or which would be a threat to our health security. From what the Commissioner has said, we cannot expect the same audit procedures as we apply to our own producers - have I understood that correctly? What does it mean, as you clearly indicated, that only the effect of these measures should be the same? By way of comparison I would like to ask if, for example, Russia or another country can impose requirements on the import of goods from the EU which we cannot impose, for example, on meat imported from Brazil? Are only the effects important here, as in the case of imports from Brazil?
Member of the Commission. - Madam President, may I remind the honourable Members that what I said was not that we cannot impose rules on third countries. I am sorry that, even after a presentation of 10 to 15 minutes, I failed to explain the rules we impose when we import from third countries.
I must remind you that at the same time as we are importers of meat from third countries - and at this point we import from Brazil only 5% of our requirements for beef in the European Union - we are also big exporters to third countries: to Russia and elsewhere. At this point, our exports to Russia amount to EUR 1 billion per year - mostly from Ireland. We are trying to convince Russia that we cannot accept the same rules as applied in Russia. There are rules of international trade, and we apply equivalent, but not identical, rules provided that we are satisfied that they are strict enough to protect our consumers.
This is what we are doing. The reason why we applied the safety rules in the case of Brazil is precisely because our FVO missions have shown us that something was going wrong. We applied very strict rules. I gave you the figures.
Regarding the last mission to Brazil, there were indeed problems, but I challenge you to look at all the reports of our FVO missions to any of the Member States and make a comparison. You will also see very serious deficiencies in the Member States, which we ask Member States and their authorities to put right. That is also what we have asked Brazil to do.
Problems were identified in Brazil. In one state, where three holdings showed significant deficiencies, the Brazilian authorities took corrective action to de-list all the holdings concerned and to retrain the auditors responsible for their audits.
Problems were also identified at three other holdings, mainly in relation to delays of notification of animal movements or to the consistency of the data in the database. These problems were recognised to be minor problems by the FVO Team. Nevertheless, the Brazilian authorities made an undertaking to review the database to avoid incorrect data.
The FVO missions have this in mind when they go. They know that they will find defects. Our obligation is to correct the deficiencies that we find - whether this is in Member States or in third countries - because our obligation is to our consumers. I want to assure you that we shall continue sending missions to Brazil and to other third countries to make sure that when deficiencies are discovered, they are put right. I must also assure you that we are playing a very fair game for our farmers and producers vis-à-vis third countries.
There was a remark about Romania, which in the same way as Bulgaria and - in the past - many other Member States, had a problem with classical swine fever. We have heard a lot about Romania and Bulgaria. I must challenge you to ask your respective governments what assistance we have offered in order to get rid of this problem. I am sure that Romania will be able to export meat in the very near future precisely because of the assistance we have offered it and Bulgaria to get rid of classical swine fever.
In ending I want to assure you that our first responsibility is to our European consumers and that we want a just and fair deal for everybody. You can also be assured that our FVO missions to third countries will be very strict. We shall remain vigilant and if something goes wrong, we shall try to put it right. We shall remain vigilant and strict. Whether more farms are put on the list or not depends entirely on the Brazilian authorities, and on whether they are prepared to spend the money that they have to spend in order to have their farms approved in accordance with our standards and to be able to export. If they do not, then they will not.
The debate is closed.
Written statements (Rule 149)
The European Union's food safety regulations are the most stringent and high-level in the world. However, compliance with these regulations incurs significant additional costs for Europe's farmers. European products cannot be put at a disadvantage to products originating from third countries simply because the latter have been produced according to a lower level of food industry regulations. The health of European consumers must not be endangered by products which are not of the appropriate quality and are unsafe. Meat products can carry a particularly wide range of health risks if they are not produced in the appropriate conditions. This is why the European Commission and Member States must ensure that identical conditions apply to meat products produced within the EU and originating from third countries.
Ladies and gentlemen, recently, the European Commission has noted a significant rise in beef imports from third countries, in particular, from Argentina, Brazil and Uruguay. To import any product to the EU, including beef, high Community standards must be met, standards which have recently been made more rigorous by the European Commission. Very often, however, products coming from third countries do not meet these food safety standards. Despite this, their significantly lower price makes them competitive in the marketplace. This is also why a key question at the moment is the support of our farmers, and promotion of European products, which meet high standards and are healthy and safe. The subject we are discussing has another aspect. We should draw conclusions from the critical situation in the dairy market. Perhaps today, when, in many EU Member States, we cannot cope with the overproduction of milk, it would be worth thinking about how to reorganise beef production. Thank you for your attention.